           Case 5:18-cv-00136-C Document 36 Filed 12/11/18 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

1.      GAYLE A. LOUGHRIDGE,              )
                                          )
                            Plaintiff,    )
v.                                        )                CIV-18-136-C
                                          )
1.      SANTA FE SOUTH SCHOOLS,           )
        INC., f/k/a SANTA FE SOUTH        )
        HIGH SCHOOL, INC.,                )
2.      CHRISTOPHER BREWSTER,             )
        in his individual capacity as     )
        Superintendent of Santa Fe South  )
        Schools, Inc., and                )
3.      LANCE SEERIGHT, in his individual )
        capacity as Principal of Santa Fe )
        South Schools, Inc.               )
                                          )
                            Defendants.   )

             JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Plaintiff,

Gayle A. Loughridge, hereby stipulates with the Defendants, Santa Fe South Schools, Inc.;

Christopher Brewster; and Lance Seeright, that her claims in the above styled and numbered

action shall be dismissed with prejudice. The parties shall bear their own costs and attorney

fees.




                                                1
  Case 5:18-cv-00136-C Document 36 Filed 12/11/18 Page 2 of 2



RESPECTFULLY SUBMITTED THIS 11th DAY OF DECEMBER, 2018.

                            s/ Shannon C. Haupt
                            Jana B. Leonard, OBA # 17844
                            Lauren W. Johnston, OBA # 22341
                            Shannon C. Haupt, OBA #18922
                            LEONARD & ASSOCIATES, P.L.L.C.
                            8265 S. Walker
                            Oklahoma City, OK 73139
                            Tele: 405-239-3800 Fax: 405-239-3801
                            leonardjb@leonardlaw.net
                            johnstonlw@leonardlaw.net
                            haupts@leonardlaw.net
                            Counsel for Plaintiff


                            s/ Kathryn D. Terry
                            (Signed with permission)
                            Kathryn D. Terry, OBA #17151
                            PHILLIPS MURRAH, P.C.
                            Corporate Tower, 13th Floore
                            101 North Robinson Avenue
                            Oklahoma City, Oklahoma 73102
                            Tele: 405-235-4100 Fax: 405-235-4133
                            kdterry@phillipsmurrah.com
                            Counsel for Defendants




                               2
